DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Claims 1-9 are pending in the application.  Claim 1 has been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray et al. (US 2004/0059416 A1) (“Murray”) in view of Kadiyala et al. (US 6,174,333 B1) (“Kadiyala”).
Regarding claim 1, Murray discloses (Figures 40A-40D) a tissue healing device configured to repair a ligament or tendon (72, 74), comprising: a scaffold in the form of a sheet (720) configured to be placed around the ligament or tendon; and at least one suture (70) capable of securing the scaffold in position relative to the ligament or the tendon, such that, the at least one suture is connectable to a first bone and a ruptured end of the ligament or tendon (paragraphs 0148-0149).  wherein the at least one suture is bioabsorbable (paragraph 0117). Murray discloses that the scaffold is formed of collagen material (paragraph 0108) and is hydrophilic (paragraph 0109). Murray fails to disclose the scaffold having collagen fibers and one or more bioabsorbable polymers. However, Murray discloses that both collagen and bioabsorbable polymers are suitable for repair composition reinforcement, containment, and tissue ingrowth (paragraph 0109).
In the same field of endeavor, Kadiyala teaches a tissue healing device configured to repair a tendon or ligament comprising a scaffold in the form of a sheet, the scaffold having a composite structure of collagen fibers and one or more bioabsorbable polymers (Column 4, lines 50-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hydrophilic scaffold disclosed by Murray to have collagen fibers and one or more bioabsorbable polymers, as taught by Kadiyala.
Murray discloses that collagen fibers and bioabsorbable polymers are suitable individually for forming a scaffold (paragraph 0109). Kadiyala teaches that it was known in the art for composite structures including collagen and one or more bioabsorbable polymers to achieve tissue repair of connective tissue defects, such as tendon, ligament, fibrocartilage, articular cartilage, with greatly enhanced mechanical strength and stiffness of the reparative tissue (Kadiyala, Column 3, lines 10-20).
Regarding claim 2, Murray in view of Kadiyala teaches that the collagen is a type I collagen (Murray, paragraphs 0072 and 0102).
Regarding claim 4, Murray in view of Kadiyala teaches one or more growth factors configured to be disposed within or on the scaffold (Murray, paragraph 0072).
Regarding claim 5, Murray in view of Kadiyala teaches one or more cellular components configured to be disposed within or on the scaffold (Murray, paragraphs 0072 and 0103).
Regarding claim 7, Murray in view of Kadiyala teaches stem cells configured to be disposed within or on the scaffold (Murray, paragraph 0103).
Regarding claim 8, Murray in view of Kadiyala teaches fibroblasts configured to be disposed within or on the scaffold (Murray, paragraph 0103).
Regarding claim 9, the scaffold taught by Murray in view of Kadiyala is capable of absorbing blood.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray et al. (US 2004/0059416 A1) (“Murray”) in view of Kadiyala et al. (US 6,174,333 B1) (“Kadiyala”) as applied to claim 1 above, and further in view of Alvis et al. (US 7,119,062 B2) (“Alvis”).
Regarding claim 3, Murray in view of Kadiyala teaches the invention substantially as claimed. However, the combined teaching fails to teach that a concentration of collagen in the scaffold is at least 15 mg/ml.
Alvis, in the field of treating anterior cruciate ligament injuries teaches that a collagen composition contains about 20-100 mg/ml, about 20-50 mg/ml, about 16-28 mg/ml of Type I collagen (Column 9, lines 62-67). Alvis teaches that methods comprising collagen in these compositions are effective in diminishing patient pain, increasing joint mobility, and/or reducing recovery time (Column 9, lines 15-17; Column 3, lines 45-59).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a concentration of collagen in the scaffold taught by Murray in view of Kadiyala to be at least 15 mg/ml, as taught by Alvis. This modification would provide a scaffold with a composition of collagen that would help to diminish patient pain, increase joint mobility, and/or reduce recovery time (Alvis, Column 9, lines 15-17; Column 98, lines 45-59).

Claim 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray et al. (US 2004/0059416 A1) (“Murray”) in view of Kadiyala et al. (US 6,174,333 B1) (“Kadiyala”) as applied to claim 1 above, and further in view of Connelly et al. (US 2004/0005297 A1) (“Connelly”).
Regarding claim 6, Murray in view of Kadiyala teaches the invention substantially as claimed. However, the combined teaching fails to teach one or more cell surface receptors configured to be disposed within or on the scaffold.
Connelly teaches (Figure 1) a biological scaffold (10) comprising collagen (paragraph 0045). Connelly teaches that cell surface receptors are synergistic in regulating gene transcription, cellular differentiation and function (paragraph 0045).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tissue healing device taught by Murray in view of Kadiyala to comprise one or more cell surface receptors configured to be disposed within or on the scaffold to regulate gene transcription, cellular differentiation and function (Connelly, paragraph 0045).

Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive.  The Applicant has argued that the prior art of record fails to disclose or suggest at least one suture configured to secure the scaffold in position relative to the ligament or tendon, such that, the at least one suture is connectable to a first bone and a ruptured end of the ligament or the tendon.  The Applicant cites paragraph 0149 of Murray, stating that if the suture is placed on the torn ACL, then the repair patch 720 is attached to the torn ACL by the suture and if the suture is placed on a bony insertion site, then the repair patch 720 is attached to the bony insertion site by the suture.
The Examiner disagrees.  The statement of intended use and other functional language has been carefully considered, but deemed not to impose any structural limitations on the claims to make them patentably distinguishable over the device taught by Murray in view of Kadiyala, which is capable of being used as claimed if one desires to do so.  Murray discloses that the repair patch can be attached to torn ligament end at one end, and at a bony insertion site, such as a drill hole or suture anchor at the other end (paragraph 0148).  In paragraph 0149, Murray discloses a suture 70 may be placed in a body insertion site.  The preformed prosthetic repair patch 720 may then be placed over the torn ligament end of the ligament with the suture 70.  Murray further discloses that the same suture 70 may be used to reapproximate the proximal and distal stumps of the ruptured ligament.  Murray discloses that the suture can be sewn or woven through ends of the ligament and tensioned to approximate the edges of the defect.
  The language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Murray meets the structural limitations of the claim in that it has at least one suture as claimed, and the suture is capable of being connected to both a first bone (via a drill hole or suture anchor in a bony insertion site, as disclosed in paragraphs 0147 and 0148 of Murray) and a ruptured end of the ligament or tendon (via sewing/weaving through the ligament/tendon,  as disclosed in paragraph 0149 of Murray).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 1, 2022